NO. 12-17-00317-CR
                                  NO. 12-17-00318-CR
                                  NO. 12-17-00319-CR

                          IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS

IN RE:                                           §

MICHAEL A. KENNEDY,                              §      ORIGINAL PROCEEDING

RELATOR                                          §

                                  MEMORANDUM OPINION
                                      PER CURIAM
        Michael A. Kennedy, Relator, has filed three original proceedings that address virtually
identical complaints in three different cause numbers.       In cause number 12-17-00317-CR,
Relator contends that he was convicted without an indictment in trial court cause number 29326.
In cause number 12-17-00318-CR, he complains that there are no records for his conviction in
trial court cause number 19061. In cause number 12-17-00319-CR, he maintains that there was
no judgment and sentence in trial court cause number 18,349.            We dismiss for want of
jurisdiction.
        We first note that Relator has not provided the “clear and concise argument” and
“appropriate citations to authorities” required by Texas Rule of Appellate Procedure 52.3(h).
See TEX. R. APP. P. 52.3(h). Nor has he provided this Court with the necessary documents
required by the rules of appellate procedure. See TEX. R. APP. P. 52.3(k), 52.7(a)(1).
        Additionally, Relator’s complaints address convictions that have long been final. See
Kennedy v. State, No. 12–11–00041–CR, 2012 WL 3201924, at *8 (Tex. App.–Tyler Aug. 8,
2012, pet. ref’d) (mem. op., not designated for publication) (affirming judgment on punishment
in cause number 29326); see also Kennedy v. State, No. 12–08–00246–CR, 2009 WL 4829989,
at *3–4 (Tex. App.–Tyler Dec. 16, 2009, pet. stricken) (mem. op., not designated for publication)
(affirming judgment of conviction in cause number 29326); Kennedy v. State, No. 12–86–
00248–CR (Tex. App.–Tyler Feb. 25, 1988, no pet.) (not designated for publication) (affirming
conviction in cause number 19061); Kennedy v. State, 12-84-00138-CR (Tex. App—Tyler Apr.
18, 1985, no pet.) (not designated for publication) (affirming conviction in cause number
18,349).     Courts of appeals do not have authority to issue writs of mandamus regarding
complaints that may only be raised by a post-conviction habeas corpus proceeding. See Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). “To complain
about any action, or inaction, of the convicting court, the applicant may seek mandamus relief
from the Court of Criminal Appeals.” In re Briscoe, 230 S.W.3d 196, 196-97 (Tex. App.—
Houston [14th Dist.] 2006, orig. proceeding).1 Accordingly, we dismiss the petitions for writ of
mandamus for want of jurisdiction.
Opinion delivered October 25, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



         1
           On February 15, 2017, the Texas Court of Criminal Appeals issued an abuse of writ order against Relator,
in which it found that he (1) filed seven applications regarding his conviction, (2) “continues to raise issues that have
been presented and rejected in previous applications or that should have been presented in previous applications[,]”
and (3) “[b]ecause of his repetitive claims, … Applicant’s claims are barred from review under Article 11.07, § 4,
and are waived and abandoned by his abuse of the writ.” Ex Parte Kennedy, No. WR-75,385-24 (Tex. Crim. App.
Feb. 15, 2017).

                                                           2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          OCTOBER 25, 2017

                                        NO. 12-17-00317-CR



                               IN RE: MICHAEL A. KENNEDY,
                                          Relator



                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in Cause No. 29326. Said petition for writ of mandamus
having been filed herein on October 19, 2017, and the same having been duly considered,
because it is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          OCTOBER 25, 2017

                                        NO. 12-17-00318-CR



                               IN RE: MICHAEL A. KENNEDY,
                                          Relator



                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in Cause No. 19061. Said petition for writ of mandamus
having been filed herein on October 19, 2017, and the same having been duly considered,
because it is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     4
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          OCTOBER 25, 2017

                                        NO. 12-17-00319-CR



                               IN RE: MICHAEL A. KENNEDY,
                                          Relator



                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in Cause No. 18349. Said petition for writ of mandamus
having been filed herein on October 19, 2017, and the same having been duly considered,
because it is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     5